As filed with the Securities and Exchange Commission on July 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM20 - F/A Amendment No. 1 ¨ REGISTRATION STATEMENTPURSUANT TO SECTION12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF1934 OR x ANNUAL REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF131 , 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission file number001-32221 Gol Linhas Aéreas Inteligentes S.A. (Exact name of Registrant as specified in its charter) Gol Intelligent Airlines Inc. (Translation of Registrant’s name into English) The Federative Republic of Brazil (Jurisdiction of incorporation or organization) Edmar Prado Lopes Neto
